Citation Nr: 0602880	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  03-13 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for recurrent 
subluxation and lateral instability of the right knee, as a 
residual of a meniscectomy of the right knee (right knee 
instability), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased rating for arthritis as a 
residual of a meniscectomy of the right knee (right knee 
arthritis).

3.  Entitlement to a compensable rating for post-operative 
ganglion scar of the right wrist.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

5.  Entitlement to specially adapted housing or a special 
home adaptation grant.




REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, that denied the veteran's claims of 
entitlement to an increased rating for right knee 
instability, right knee arthritis, a post-operative ganglion 
scar of the right wrist, as well as to a TDIU and specially 
adapted housing or a special home adaptation grant. 

The Board remanded the case in April 2004 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Following the Board's April 2004 Remand, the veteran was 
afforded additional VA examinations in March and April 2005.  
The March 2005 examination report shows that the veteran 
reported that he was currently receiving Social Security 
disability benefits, which began in 1997.  It was indicated 
that he reported that he was placed on disability due to both 
a nonservice-connected neck injury and a reinjury of his 
service-connected right knee disability.  To date, however, 
VA has not sought any records from the Social Security 
Administration (SSA).  Pursuant to the law, VA must obtain 
the outstanding SSA records.  See 38 U.S.C.A. § 5103A(b-c) 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  As such, the Board 
has no discretion and this matter must be remanded.

In light of the need to obtain additional records, the 
veteran should be afforded additional VA examinations to 
assess the current extent of the service-connected right knee 
and post-operative right wrist scar, as well as address his 
disabilities for purposes of the TDIU and the specially 
adapted housing or a special home adaptation grant claims.  
The veteran should also be requested to identify any 
treatment pertinent to the service-connected disabilities 
since November 2004, any records identified should be 
obtained.  Fulfillment of the statutory duty to assist 
includes conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this regard, it is noted that the examiner who conducted 
the VA examinations in March and April 2005 is no longer 
employed by the VA.  That examiner did not fully address the 
impact of the veteran's service connected disabilities on his 
employability.  Although an additional opinion by the VA 
physician who previously examined the veteran was furnished 
in July 2005, another examination is warranted.  
Additionally, in March 2005, the VA examiner indicated that 
the veteran was unable to support his weight while standing 
on the right knee, indicating some weakness.  It was also 
indicated that his posture was slightly unsteady after he 
took his braces off secondary to instability of the right 
knee.  Another VA examination is need to clarify the veteran 
has loss of use of one lower extremity together with 
residuals of organic disease or injury due to a service- 
connected disability which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair.  See 38 
U.S.C.A. § 5103A(d)(2) (West 2002).  


In view of the above, this matter is REMANDED for the 
following action:

1.	The RO should contact the veteran and 
request that he identify all VA and non-VA 
health care providers that have treated him 
since November 2004 for the service-
connected right knee and right wrist 
disabilities.  The aid of the veteran in 
securing these records, including any 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the search 
for any such records otherwise yields 
negative results, that fact should clearly 
be documented in the claims file, and the 
veteran should be informed in writing.

2.	The RO should request, directly from the 
SSA, complete copies of any disability 
determination(s) it has made concerning the 
veteran, as well as copies of the medical 
records that served as the basis for any 
such decision(s).  All attempts to fulfill 
this development must be documented in the 
claims file.  If the search for any such 
records yields negative results, that fact 
should be clearly noted and the veteran 
must be informed in writing.

3.	After the above development has been 
completed, the veteran should be afforded 
an appropriate VA examination to determine 
the nature, extent and severity of his 
right knee instability, right knee 
arthritis and post-operative right wrist 
scar.  The examiner must review the claims 
folder, including a complete copy of this 
REMAND, and acknowledge such review in the 
examination report.  All indicated testing 
should be accomplished and the examiner 
should report the findings of range of 
motion studies expressed in degrees and in 
relation to normal range of motion, and 
should fully describe any pain, weakened 
movement, excess fatigability, and 
incoordination present.  To the extent 
possible, the examiner should express any 
functional loss in terms of additional 
degrees of limited motion of the right 
knee.  The examiner should state the size 
and extent of the right wrist scar and 
state whether it is tender, painful, 
disfiguring or adherent, or results in 
limitation of motion or function of the 
right wrist.  Thereafter, the examiner must 
opine as to whether, without regard to the 
veteran's age or the impact of any 
nonservice-connected disabilities, it is at 
least as likely as not that the veteran's 
service-connected disabilities, either 
alone or in the aggregate render, him 
unable to secure or follow a substantially 
gainful occupation.  In addition, the 
examiner should express an opinion as to 
whether or not the veteran has loss of use 
of one lower extremity along with residuals 
of organic disease such as to preclude 
locomotion without the aid of braces, 
canes, crutches or a wheelchair and, if so, 
to state the medical cause of loss of use 
of the lower extremity and the nature or 
diagnosis of the accompanying organic 
disease.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.

4.	After completion of the foregoing, and 
after undertaking any further development 
deemed warranted by the record, the RO 
should readjudicate the veteran's claims in 
light of all pertinent evidence and legal 
authority.

5.	The veteran and his attorney must be 
furnished a supplemental statement of the 
case and be given an opportunity to submit 
written or other argument in response 
thereto before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

